CAULFIELD, J.
This suit originated in a justice’s court of the city of St. Louis, to recover upon two negotiable bills, each for $26.53, drawn by plaintiff upon defendant, dated April 23, 1898, and payable May 10, 1898, and May 20, 1898, respectively, to the order of plaintiff, for value received, and unconditionally accepted by defendant. They bore an endorsement in blank by plaintiff, and one of them had a credit of five dollars.
The trial in the circuit court was before a jury, defendant had judgment, and plaintiff has appealed.
The plaintiff introduced the bills in evidence. Defendant admitted accepting them, and gave evidence tending to prove that at the time he accepted them he gave them direct to the Royal Cigar Company, a corporation, of which plaintiff was president, for goods sold and delivered. Against the objection of plaintiff, the court permitted the defendant to introduce evidence that in 1901 he paid the amount of the bills to the Cigar Company, but the record before us does not disclose that there was any proof offered that the Cigar Company was the holder or had possession of the bills or represented the holder, at the time of the alleged payment. The admission of said evidence of payment was error. The plaintiff being the payee named in the bills and in possession of them at the trial is prima facie their owner. His right to recover cannot be affected by showing payment to another, even though his predecessor in *240title, without proof that such other was the holder of the bills or the duly authorized ageut of the holder, or in possession of them at the time. Judgment reversed and cause remanded.
Reynolds, P. Jand Nortoni, J., concur.